HARRIS, C., Senior Judge.
Within five days of ordering a paternity test in this case (the record does not reflect the result), the court ordered temporary support from the putative father to the Department of Children and Families and entered an income deduction order. Appellant claims, and the limited record does not dispute that the support order and the income deduction order were both entered without notice and without an opportunity to be heard. The Department has not responded. We reverse.
REVERSED and REMANDED.
THOMPSON, C.J., and PALMER, J., concur.